CaSe: lilS-CV-OZOBZ-CAB DOC #Z 5-7 Filed: 11/02/18 l Of 2. Page|D #Z 130

From: Sean <barriotacos mai|.com>
Date: August 29, 2018 at 8:56:28 Al\/l EDT
To: sorille@kahnkruse.com

Subject: Fwd: Barrio and Condado Tacos

Sent from my iPhone
Begin forwarded message:

From: Dave Ghose <d hose columbusceo.com>
Date: August 29, 2018 at 8:15:12 Al\/l EDT
Tc: BarrioTacos@_gmail.com

Subject: Barrio and Condado Tacos

He|lo,
This message is for Sean Fairbairn. l hope l have the right emai| address.

I‘m the editor for Co|umbus CEO, a monthly business publication in
Columbus. We've been following the growth ofthe Columbus~based
taco chain Condado Tacos in recent years, and as it has grown, one of
the things |'ve wondered about is its similarity to Barrio in the Cleve|and
area. | don‘t know the whole story, but l understand Condado founder
Joe Kahn has a connection to Barrio. l was hoping to talk to Sean about
these similarities: Why are the chains so similar? How come Condado is
allowed to so closely mimic the Barrio concept (| understand Barrio was
first)? How do the folks at Barrio feel about the similarities between
Barrio and Condado (especial|y as Condado now has plans to grow in

C|eveland)?
EXHlBl'l'

1

CaSe: 1218-CV-02052-CAB DOC #Z 5-7 Filed: 11/02/18 2 Of 2. Page|D #Z 131

P|ease let me know if you have any questions

Best wishes,
Dave

Dave Ghose

Editor

Co|umbus CEO

(614) 573-6590

@CEO__editor
columbusceo.com

Sien up for our email newsletter

This message may contain confidential and/or privileged informationl |f
you are not the intended recipient or authorized to receive this for the
intended recipient, you must not use, copyl disclose or take any action
based on this message or any information herein if you have received
this message in error, please advise the sender immediately by sending
a reply e-mail and delete this message Thanl< you for your cooperation

